UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K [X] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2007 [] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-16128 TUTOGEN MEDICAL, INC. (Name of Registrant as specified in Its Charter) Florida (State of Incorporation) 59-3100165 IRS Employer Identification Number) 13709 PROGRESS BOULEVARD, BOX 19, ALACHUA FLORIDA 32615 (Address of principal executive offices) (386) 462-0402 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act COMMON STOCK, $0.01 par value – American Stock Exchange Securities registered under Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark whether the registrant is a shell company.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Yes x No Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark if no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.xYes oNo Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act).xYes oNo As of November 30, 2007, there were 19,376,939 shares outstanding of the issuer's Common Stock, par value $.01 per share. DOCUMENTS INCORPORATED BY REFERENCE None. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements in this Annual Report on Form 10-K under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), for the registrant’s fiscal year ended September 30, 2007 (this "Report"), are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that involve a number of substantial risks and uncertainties. When used in this Annual Report on Form10-K, the words “anticipate,” “may,” “could,” “plan,” “believe,” “estimate,” “expect” and “intend” and similar expressions are intended to identify such forward-looking statements. Such statements are based upon management’s current expectations and are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by the forward-looking statements. Actual results may differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, but not limited to, the risks discussed in Item 1 of Part 1, “Business”,Item1A of Part1, “Risk Factors” and Item 7 of Part II, . "Management's Discussion and Analysis of Financial Condition and Results of Operations". Statements contained in this Report that are not historical facts are forward-looking statements that are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. A number of important factors could cause the registrant’s actual results for 2007 and beyond to differ materially from those expressed in any forward-looking statement made by or on behalf of the registrant.Neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We do not intend to update any of the forward-looking statements after the date of this Report to conform these statements to actual results or to changes in our expectations, except as may be required by law. PART I ITEM 1. BUSINESS. Tutogen Medical, Inc., a Florida corporation, was formed in 1985 and with its consolidated subsidiaries (collectively, the “Company,” “Tutogen,” “we,” “us” or “our”), designs, develops, processes, manufactures and markets sterile biological implant products made from human (allograft) and animal (xenograft) tissue. Tutogen utilizes its TUTOPLAST® Process of tissue preservation and viral inactivation to manufacture and deliver sterile bio-implants used in dental, spinal, urology, ophthalmology, head and neck, and general surgery procedures.Our products are distributed throughout the United States and in over twenty (20) other countries. The Company's corporate worldwide headquarters is located in Alachua, Florida.In addition, the Company has a manufacturing facility in Alachua, Florida, as well as international executive offices, processing and manufacturing facilities in Neunkirchen, Germany, and a sales office in Marseilles, France. The Company contracts with independent tissue banks and procurement organizations to provide donated human tissue for processing using the Company's proprietary TUTOPLAST process. The TUTOPLAST process utilizes solvent dehydration and chemical inactivation which is applied to two types of preserved allografts: soft tissue; consisting of fascia lata, fascia temporalis, pericardium, dermis, sclera, and bone tissue; consisting of various configurations of cancellous and cortical bone material. Processed pericardium, fascia lata and dermis are collagenous tissue used to repair, replace or line native connective tissue primarily in dental, ophthalmology, urology, plastic and reconstructive surgeries.Dermis is also used in hernia repair and pelvic floor reconstruction. Sclera is used in ophthalmology procedures such as, anterior and posterior segment patch grafting applications for glaucoma, retina and trauma surgery and oculoplastics, as well as contour wrapping of an orbital implant. Processed cortical and cancellous bone material is used in a wide variety of applications in spinal, orthopaedic and dental surgeries. All processed tissues have a shelf life of five (5) years, at room temperature, and require minimal time for rehydration. The Company processes bone and soft tissues in both manufacturing facilities. In contrast to other processors using freeze-drying, deep freezing or cryopreservation for human tissues, the TUTOPLAST process utilizes a technique in which tissues are soaked and washed in a series of aqueous solutions and organic solvents, removing water and substances that could cause rejection or allergic reaction. This technique dehydrates the tissue, while maintaining its structure and allowing it to act as a scaffold after implantation, which is subsequently replaced by newly formed autologous tissue. During processing, the tissues are treated with agents shown to inactivate viruses such as hepatitis and HIV (the virus responsible for AIDS), rendering the allografts safe for the recipient. Soft tissue is also treated with chemicals shown to be effective against prions, the agent causing Creutzfeldt-Jakob Disease ("CJD"). Once packaged, all tissues are terminally sterilized by low dosage gamma radiation. Proposed Merger On November 12, 2007, the Company, Regeneration Technologies, Inc. and Rockets FL Corp., a newly formed, wholly owned subsidiary of Regeneration Technologies, entered into an Agreement and Plan of Merger to combine Regeneration Technologies and the Company in a tax-free, stock-for-stock exchange.The merger is discussed more fully below under the caption “Proposed Merger with Regeneration Technologies.” The Company maintains an internet website at ­www.tutogen.com. The Company makes available, free of charge on or through the Investor Relations section of our website our annual report on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and all amendments to these reports, as soon as reasonably practicable after such materials have been electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”).These reports also may be found at the SEC’s website at www.sec.gov.Additionally, Tutogen’s Board committee charters and code of ethics are available on the Company’s website and in print to any shareholder who requests them.Tutogen does not intend for information contained in its website to be part of this Annual Report on Form 10-K. MANUFACTURING AND PROCESSING Tutogen considers itself a leader in the manufacturing and marketing of human allograft and animal xenograft tissue implant products, which significantly improve surgical outcomes for the medical professional and quality of life for patient recipients. We believe our proprietary TUTOPLAST tissue preservation and sterilization process has the greatest longevity of any similar methodology in the industry today. In use for more than thirty (30) years, there have been well over one and one-half million (1,500,000) Tutogen products implanted without a single documented case of disease transmission. Donated bone and soft tissues are received and quarantined by Tutogen Quality Control (“QC”) until release by the Quality Assurance (“QA”) department and Tutogen's Medical Director, a licensed physician. In the interim, tissues are stored in a controlled environment, limited-access area according to requirements set forth by the American Association of Tissue Banks (“AATB”). Each tissue is given a unique identification number in order to maintain full traceability. Once released for processing, tissues are transferred to manufacturing and kept in a refrigerated or frozen state until issued to a specific production work order. 1 Following assignment to a manufacturing work order, tissue materials go through appropriate preprocessing operations and into the multi-stage TUTOPLAST process. This process removes blood, lipids and extraneous materials, inactivates viruses and prions, and breaks down RNA and DNA into fragments not capable of replication and disease transmission while preserving the biological and mechanical properties.The TUTOPLAST process yields a dehydrated, semi-processed product that may be stored at room temperature for extended periods of time. This tissue is subsequently processed to size and/or shape and packaged for terminal sterilization. All Tutogen packaged products are subjected to low dose gamma irradiation, which further enhances tissue safety and eliminates ancillary contamination that may be present from pre-sterilization handling. This terminal sterilization is performed by a third-party contractor utilizing a validated cycle. While some of the TUTOPLAST processing steps are automated, the majority are manual and rely on highly-skilled personnel for their proper execution. Such skilled labor is readily available in the surrounding geographic areas and management feels that there should be no adverse affect on the business related to the labor market. Tutogen operates two tissue processing facilities: a 34,384 square foot facility in Alachua, Florida and a 33,000 square foot facility in Neunkirchen, Germany. Major expansion projects were recently completed at both facilities. These expansion projects are intended to ensure the availability of sufficient production capacity to address the increasing demand for the Company's allograft and xenograft products in the foreseeable future. QUALITY ASSURANCE AND REGULATORY AFFAIRS - The Company maintains comprehensive quality assurance and regulatory compliance programs that provide oversight for all pertinent aspects of the Company's day-to-day operational activities. Among the responsibilities of the QA/RA organizations are: · Maintenance of an extensive documentation and change-control system (specifications, standard operating procedures and engineering drawings); · Internal and external auditing for compliance with international and domestic regulatory body or accrediting organization regulations or requirements; · Review and approval of donor medical record information and screening/test documentation; · Product and process document review and release for distribution; · Evaluation and follow-up of all Tutogen-related product complaints; and · Management of Corrective and Preventive Action programs to reduce or eliminate any identified non-conformances. The Quality Assurance and Regulatory Affairs departments are independent from the manufacturing operation, functioning under the supervision of the Tissue Bank Director (a medical doctor) and senior management staff. MARKETING AND DISTRIBUTION Tutogen's products and processing services are provided primarily in the United States and Europethrough a combination of worldwide distributors, direct representatives and local distributors. Tutogen's personnel, along with distributors and their representatives, conduct product training sessions, make joint customer calls, set objectives and evaluate their representatives' performance. Personnel also call on select physicians and key hospital accounts in order to provide needed clinical and technical information services. The overall strategy is to work with each distributor to expand penetration into currently covered markets, develop additional global opportunities, and to broaden the product portfolio with procedure-specific products. In markets not covered by its distributors, Tutogen's focus is on adding local distributors or direct operations capable of market penetration. Approximately 70% of the Company's revenues are derived within the United States while the remaining international sales are derived primarily from Europe. Since Tutogen's foreign donor procurement practices are in full compliance with the donor suitability standards of the AATB and the U.S. Food and Drug Administration (“FDA”), the Company has worked closely with its partners to expand into numerous market opportunities world wide. Tissue grafts are used in dental, spine, urology, ophthalmology, hernia, general surgery, head and neck applications, and plastic and reconstructive surgeries. Future objectives are to match this penetration into additional international and specialty markets, using either TUTOPLAST processed human allograft or xenograft tissue implants. The Company's U.S. marketing efforts have concentrated on building a marketing and distribution organization, capable of supporting its various distributors. The Company has entered into several exclusive marketing and distribution agreements with global medical device companies. These agreements have established exclusive distribution for TUTOPLAST processed implants in specialized indications and surgical applications, for select domestic and international markets. 2 Zimmer Dental Inc. ("Zimmer Dental") and Zimmer Spine Inc. ("Zimmer Spine"), subsidiaries of Zimmer Holdings, Inc., provide marketing services for the Company's products for the dental and spine markets. Starting in September 2000, Zimmer Dental entered into an agreement to represent TUTOPLAST processed bone, under the brand name Puros®, for dental applications. Revenues from this relationship account for 48% of total consolidated and 69% of total U.S. revenues for the fiscal year ended September 30, 2007. Zimmer Dental markets the products to the end user and the Company ships and bills the customer directly.Distribution fees earned pursuant to the agreements are recognized ratably over the terms of these respective agreements.During 2006, the Company expanded its relationship with Zimmer Dental by adding pericardium and dermis soft tissue grafts for dental applications.The additions of these new products provide Zimmer Dental with a full line of products for the dental surgeons. In August 2007, the Company entered into an agreement to extend Zimmer Dental’s exclusivity internationally into Europe, the Middle East and Asia.The new international agreement includes both human and bovine bone and soft tissue grafts and allows Zimmer to provide the dentist with a complete product offering for the regenerative procedure. Also starting September 2000, Zimmer Spine began representing Tutogen bone products for applications in the spine market. Initially, Tutogen shipped and billed the customers directly, but in April 2003 the Company entered into an exclusive license and distribution agreement with Zimmer Spine. Effective with this agreement Zimmer Spine became a "stocking distributor", therefore Zimmer Spine now purchases the Company's products and distributes and invoices the customer directly. Zimmer Spine distributes both traditional bone and specialized bone products processed with the Company's TUTOPLAST process. Revenues from Zimmer Spine for 2007 represented 10% and 11% of total consolidated and U.S. revenues, respectively. The Company also manufactures products for surgical specialties which include urology, gynecology, ophthalmology, ENT, hernia and reconstruction products.During 2007, sales from surgical specialties totaled 15% of consolidated revenue and 21% of U.S. revenues. For urological indications, the Company had partnered with Mentor Corporation ("Mentor") since 1998. During 2006, Mentor sold their urology business to Coloplast A/S of Denmark (“Coloplast”), and assigned the Tutogen agreement to Coloplast.In May 2007, Tutogen signed a new agreement with Coloplast extending the current distribution agreement and expanding its scope both internationally, and to include Tutogen’s Tutoplast processed Bovine Pericardium.As a stocking distributor, Coloplast currently markets TUTOPLAST fascia lata, pericardium, and dermis tissue grafts. IOP, Inc. (“IOP”) has been a distributor since 1998, and is the exclusive distributor for TUTOPLAST processed tissue for ophthalmology applications. In January 2006, the Company entered in to a four-year exclusive worldwide distribution agreement with Davol, Inc. (“Davol”), a subsidiary of C. R. Bard, Inc., to promote, market and distribute the Company’s line of allograft biologic tissues for hernia repair and the reconstruction of the chest and abdominal walls.Under the agreement, Davol paid the Company $3.3 million in fees for the exclusive distribution rights.Davol is a stocking distributor, and initially entered the hernia market during the fourth quarter of fiscal year 2006 and has continued to expand release during 2007. In June 2006, the Company signed a new distribution agreement with Mentor Corporation (“Mentor”) for the exclusive North American rights for the use of TUTOPLAST dermis in the dermatology and plastic surgery markets for breast reconstruction.The Company received an upfront payment in consideration for these distribution rights.Mentor initiated distribution during the fourth quarter of fiscal year 2007. Internationally, the Company concentrates on an in-depth penetration of markets with major needs not covered by Tutogen's global distributors. In Europe, the specific focus is on countries such as Germany, France, Italy, Spain and the U.K., and in major specialty areas, such as dental, orthopedics and tissue processing.Approximately 30% of the total international sales are xenograft products.The Company believes that through a combination of international distribution strategies, Tutogen can increase its penetration of the international markets for processed tissue. 3 The following table summarizes the Company’s markets, products, applications and distributors: Distributor Market Estimated Market Size – U.S. Products Applications Zimmer Dental Dental $169.0 million Puros Cancellous Puros Cortical Puros Block Puros Pericardium Puros Dermis Ridge Augmentation Zimmer Spine Spine $656.0 million Puros bone Specialty Machined Grafts (Puros C, Puros A & Puros P) Interbody Fusion, Cervical and Lumbar Davol Hernia $150.0 million AlloMax (Human Dermis Product) Hernia Repair Reconstruction of the chest and abdominal walls Coloplast Urology $200.0 million Suspend fascia lata Axis dermis Pericardium Urinary Incontinence Pelvic Floor Reconstruction Mentor Breast Reconstruction $25.0 - $50.0 million NeoForm dermis Breast Reconstruction IOP Ophthalmology $9.0 million IO Patch BioDome BioElevation BioSpacer Glaucoma Enucleation Brow Suspension TBD ENT $55.0 million Fascia lata Fascia temporalis Pericardium Tympnoplasty Rhinoplasty Septoplasty TISSUE PROCUREMENT The Company sources donor tissues from multiple independent recovery organizations in Europe and the United States. Recovery agencies obtain donor consent, verify proper donor identity, conduct extensive medical and social history evaluations and recover appropriate donated tissues. Each donor tissue is assigned a unique identification number in order to assure full traceability, from recovery to recipient. These records accompany each donor tissue receipt, along with related serological test samples. The test samples are evaluated by independent Clinical Laboratory Improvement Amendment(“CLIA”) certified laboratories for such transmissible diseases as Hepatitis B surface Antigen (“HBsAg”), Hepatitis B total core (“HBc, IgG/IgM”), Hepatitis C virus antibody (“HCV Ab”), Hepatitis B and C Nucleic Acid Test (“HBV/HCV NAT”), Human Immunodeficiency Virus 1&2 antibodies (“HIV 1&2 Ab”), HIV Nucleic Acid Test (“HIV NAT”), Human T-Lymphotropic Virus 1&2 (“HTLV 1&2”) and Syphilis (“RPR/STS”). In June of 2002, the FDA published its draft Guidance for Industry document, "Preventive Measures to Reduce the Possible Risk of Transmission of Creutzfeldt-Jakob Disease and variant Creutzfeldt-Jakob Disease (“vCJD”) by Human Cells, Tissues, and Cellular and Tissue-Based Products (“HCT/Ps”)". This document reflects the FDA's current thinking on donor deferral criteria for individuals that may have been exposed to a Bovine Spongiform Encephalopathy (“BSE”) agent, or "Mad Cow" disease. The document draft is in the review and comment stage, which precedes the adoption of a final version of the FDA's position on this matter. As a part of this document, the FDA provided a listing of countries applicable to donor deferral. None of the tissue products that Tutogen distributes in the United States or Canada incorporate tissues from countries identified by the FDA. The Company embarked on a program in 1993 to develop xenografts (tissue derived from animals) as an allograft substitute. As with allografts, xenografts processed using the Company's proprietary TUTOPLAST process have their biomechanical properties and remodeling capacity preserved with removal of antigenicity and infection risk. Studies have shown that TUTOPLAST processed xenografts are at least equivalent to allografts as demonstrated by actual clinical use and laboratory studies. To date, the Company has received CE-Marks, the European equivalent to an FDA medical device approval, for bovine pericardium (1998), bovine cancellous bone (1997) and bovine compact (cortical) bone (1999), which permits distribution throughout Europe of products derived from such tissues. Approximately 30% of the total products sold internationally are bovine. Tutogen Germany currently obtains bovine material from a "closed herd" in an internationally approved source country.In the U.S., the Company received FDA 510(k) clearance for bovine pericardium in 2000, allowing the Company to market the first xenograft tissues (Tutopatch®) domestically, for indications of general and plastic surgery. Based on such approvals Tutogen Germany will be able to supply bovine products in the U.S.The Company plans to introduce bovine products in the U.S. for dental, hernia and other surgical specialty applications during 2008.The unique biomechanical properties of bovine tissue, combined with the absence of the supply constraints associated with allografts, permits the use of xenograft tissues in areas that cannot be optimally addressed with human tissue. 4 Tutogen allograft tissue recovery providers are FDA registered, state licensed and accredited by the AATB, as appropriate. Tissues are not purchased from these companies, but rather the providers are reimbursed for the costs incurred in the tissue recovery process itself, at the time of delivery. Due to the growing demand for and the limited supply of allograft tissue, the Company is continually seeking to form additional alliances with reputable hospital, tissue bank and organ procurement organization tissue recovery firms and entered into multiple new arrangements during 2007. In November 2006, the Company entered into strategic tissue sourcing agreements with Regeneration Technologies, Inc. (“RTI”).Under the multi-year agreements, RTI has the first right of refusal to all soft tissue used in sports medicine surgeries recovered by Tutogen’stissue recovery providers.The Company, in turn, has the first right of refusal to all dermis, fascia and pericardium recovered by RTI donor services agencies. Although the Company believes that it has the necessary contractual arrangements in place to ensure that there are sufficient tissues available to meet its needs for the foreseeable future, there can be no assurance that these supplies will continue or materialize as planned. Unavoidable interruptions in tissue supply (such as natural disasters, regulatory changes, financial set-backs) could have a material adverse effect on Tutogen's business operations. COMPETITION Tutogen considers itself a leader in safe bioimplants for tissue repair. Tutogen's competitive advantage is based on its TUTOPLAST process of tissue preservation and viral inactivation. The TUTOPLAST process consists of multiple steps that assure a safe, viable product and, at the same time, preserves the tissue structure, biomechanics and remodeling characteristics. The TUTOPLAST process is very robust, and has been proven effective in removing antigenicity and inactivating conventional and unconventional viruses and prions. The implants are terminally sterilized, have a five (5) year shelf life, and can be stored at room temperature. The TUTOPLAST process has an outstanding safety record. Since its introduction over thirty (30) years ago, more than 1,500,000 procedures have been successfully performed using TUTOPLAST processed tissues, with no known complications from disease transmission or tissue rejection attributable to the implants. TUTOPLAST processed implants have been described in more than 400 published scientific papers and peer-reviewed articles. Many of the medical procedures suitable for allografts are currently being performed with autografts (tissues derived from the patient), requiring a second surgical procedure. The advantages of autografts include the decreased incident of tissue rejection and disease transmission. The disadvantages are the dual surgical procedures, increased pain and recovery time and the limitation on the amount and quality of tissue. Allograft advantages include the elimination of a second surgical site, resulting in lower infection rates, the possible reduction in surgical procedure time, faster recovery times and lower costs, while disadvantages include availability and possible rejection. Availability and safety are the primary factors in the ability of TUTOPLAST processed allografts to compete with autografts for use by the surgical community. The industry in which the Company operates is highly competitive. Processors of allograft tissue for transplantation in the U.S. include commercial manufacturers such as Osteotech, Inc., RTI and LifeCell, Inc., companies well established in the fields of processing and distribution of bone and soft tissue implants, which have substantially greater financial resources than the Company. Not-for-profit tissue banks that procure and process tissue for distribution are considered competitors for certain applications in certain markets. Also, Tutogen competes with well established companies in the area of xenograft tissue processing, such as Synovis, LifeCell, and Cook Surgical.Management believes that the TUTOPLAST process, with its impressive record for safety in the surgical community, gives the Company a marked advantage over its competitors. However, due to government regulation, disrupted sources of tissue supply and increasing competition, there can be no assurance that the Company will be able to continue to compete successfully. In addition, there can be no assurance that in the future the Company's allografts will be able to compete successfully with new tissue substitutes being developed by other companies. GROWTH STRATEGY The Company estimates the worldwide market for its present products to be over $1.25 billion including all procedures in the various fields of use. The Company's existing tissue supply network, established processing facilities and proven TUTOPLAST technology provides the foundation for continued growth into the foreseeable future. Future growth will be aided by new sources of tissue, new procedures and products, and expansion into new markets. The Company will focus on applications for both human allograft and xenograft tissue implants. Besides the Company’s internally developed new products and technology, a major component of the Company’s growth strategy will be expanding its collaborations with each global distributor. Tutogen will continue to work with each organization to evaluate opportunities for new products and applications, and to determine the potential for international expansion. The ultimate goal is to provide each distributor with a full line of procedure specific implants, for their respective fields of use, and to leverage their sales strength in select international markets. 5 Currently, the Company's focus is on the introduction of new products and applications for TUTOPLAST processed tissues, both allograft and xenograft. In January 2005, the Company developed, in association with Zimmer Dental, a new bone block to augment ridge restoration. In the U.S. the Puros block graft has been well accepted and is highlighted in various Zimmer Dental training courses. Globally, similar products processed from xenograft tissue, has helped generate growth as the Company focuses on expanding the international market for dental products. Additionally, the Company has developed membranes from TUTOPLAST processed dermis and pericardium for use as a barrier in dental applications. These products have been used in Europe, and the U.S. launch for pericardium was in February 2006 and for dermis in September 2006.The addition of these new products in the U.S. provides Zimmer Dental with a full line of products for the dental surgeons. The spine market for biologic materials was estimated at approximately $656 million in 2005.This allograft market is split between traditional allograft bone (19%), machined specialty grafts (49%), anddemineralized bone matrix (“DBM”) (32%).Tutogen continues its U.S. collaboration with Zimmer Spine in developing new, highly precise machined specialty grafts.During the fourth quarter of fiscal year 2006, the Company shipped to Zimmer Spine the first two machined specialty grafts (PurosC® - cervical graft and PurosA® - anterior lumbar interbody fusion graft) for spinal surgery.Zimmer Spine released these products to the market during 2007.The Company added a Puros P® specialty graft and plans to introduce two new specialty grafts during 2008.The Company will also explore expanding its spine products internationally during 2008. During October 2002, the Company entered the European market with Tutomesh®, a TUTOPLAST processed xenograft for hernia and abdominal wall repair. It has been well received in Europe, and has already been successfully used in abdominal wall surgery of neonates and children with hernia defects. The Company is evaluating this opportunity globally for both the Tutomesh, as well as for TUTOPLAST processed dermis. In December 2004, Tutogen received FDA 510(k) marketing clearance for a xenograft product and is currently investigating various options for its distribution in the U.S. Internationally, the Company has internally developed a line of TUTOPLAST machined bone implants for the repair of orthopaedic fractures and soft tissue ruptures.The Tutofix® line of implants was released in Europe in 2004.The current strategy is to broaden its release internationally. In January 2006, Tutogen entered into a four-year exclusive worldwide distribution agreement with Davol, a subsidiary of C. R. Bard, Inc., to promote, market and distribute Tutogen’s line of allograft biologic tissues for hernia repair and the reconstruction of the chest and abdominal walls.Under the agreement, Davol paid Tutogen $3.3 million in fees for the exclusive distribution rights.Davol is a stocking distributor, and initially entered the hernia market during the fourth quarter of 2006 and further expanded distribution during the second quarter of fiscal year 2007.The U.S. market for biologic grafts used for hernia repair is estimated at $150 million annually. In June 2006, the Company signed a new exclusive distribution agreement with Mentor for the exclusive North American rights for the use of TUTOPLAST dermis in the dermatology and plastic surgery markets for breast reconstruction. Under the agreement, Mentor paid the Company $.5 million in consideration for these distribution rights. The initial estimated potential market in the U.S. is $25-50 million.Mentor initiated distribution during the fourth quarter of fiscal year 2007. INTERNATIONAL OPERATIONS The Company currently has sales in more than 20 countries located primarily in Europe.Approximately 29%, 33%, and 32% of the Company's consolidated sales, respectively, for fiscal years 2007, 2006, and 2005 were derived from outside the United States, as follows: United States International Consolidated Revenues (in thousands) Year ended September 30, 2007 $ 37,984 $ 15,835 $ 53,819 2006 $ 25,430 $ 12,517 $ 37,947 2005 $ 21,752 $ 10,108 $ 31,860 Approximately 30% of total international sales are bovine products and 70% are allograft products.Products are manufactured and supplied out of the Company’s manufacturing facilities in Neunkirchen, Germany. RESEARCH AND DEVELOPMENT The Company continues to engage in research and development ("R&D") activities. The Company follows an internal product development plan and coordinates all R&D activities, including the Zimmer Dental and Zimmer Spine collaborations. R&D expenditures remain at approximately 5% of total sales. 6 In allograft-related areas, R&D activities focus primarily on the development of surgical solutions and applications, standardized and tailor-made products instead of offering grafting material to the surgeon. Also, continuing progress on the application of the Company's proprietary TUTOPLAST process to various other tissues has met with success. The Company continues to independently review its processing technology to enhance tissue safety and efficacy. Non-allograft activities relate to explorations into the use of xenografts (specifically bovine), tissue-engineered grafts and improved healing. Clinical studies, evaluation and follow-up are conducted on these activities. The Company is referred to in more than 400 publications. CUSTOMERS The Company has exclusive distribution agreements with Zimmer Dental, Zimmer Spine, Davol, Mentor, Coloplast and IOP.Zimmer Dental and Zimmer Spine accounted for approximately 48% and 10%, respectively, of the Company’s revenue for the year ended September 30, 2007.No end user customer accounted for more than 10% of the Company’s consolidated sales for the fiscal year 2007. PATENTS, LICENSES AND TRADEMARKS Wherever possible, the Company seeks to protect its proprietary information, products, methods and technology by obtaining patent and trademark protection. The Company has certain patents pending and has multiple registered trademarks covering several countries worldwide. In the United States, the Company is aggressively pursuing 510(k) submissions for its various products or processes and subsequent FDA clearances. The Company believes that it has established itself through the TUTOPLAST trademark identity and a record of safety and quality assurance that will survive beyond the life of the patents. GOVERNMENT REGULATION The Company procures, processes and markets its tissue products worldwide. Although some standards ofharmonization exist, each country in which the Company does business has its own specific regulatory requirements. These requirements are dynamic in nature and, as such, are continually changing. New regulations may be promulgated at any time and with limited notice. While the Company believes that it is in compliance with all existing pertinent international and domestic laws and regulations, there can be no assurance that changes in governmental administrations and regulations will not negatively impact the Company's operations. In the United States, the Company's allograft products are regulated by the FDA under Title 21 of the Code of Federal Regulations, Parts 1270 and 1271, "Current Good Tissue Practice for Human Cell, Tissue, and Cellular and Tissue-Based Products". Xenograft tissues are regulated as medical devices and subject to 21 CFR, Part 820 (Current Good Manufacturing Practices for Medical Devices) and related statutes. The Company has obtained a 510(k) marketing clearance from the FDA for bovine pericardium, for use in general and plastic surgery applications and will be seeking further approvals for other xenograft tissues and indications. In addition, the U.S. operation is subject to certain state and local regulations, as well as compliance to the standards of the tissue bank industry's accrediting organization, the AATB. In Germany, allografts are classified as drugs and the German government regulates such products in accordance with German Drug Law. On April 7, 2004, the European Commission issued a human tissue directive to regulate allografts within the European Union (“EU”). Tutogen's Neunkirchen facility is presently licensed by the German Health Authorities and in compliance with applicable international laws and regulations, allowing the Company to market its human and animal implant products globally.In June of 2006, the Company received approval to sell its first allograft product into Germany. The FDA and international regulatory bodies conduct periodic compliance inspections of both the Company’s U.S. and German processing facilities. Both operations are registered with the U.S. FDA Center for Biologics Evaluation and Research (“CBER”) and are certified to ISO 9001:2000 and ISO 13485:2003. The Alachua facility is also accredited by the AATB and is licensed in the states of Florida, New York, California, Maryland, Delaware and Illinois. The Neunckirchen facility is registered with the German Health Authority (“BfArM”) as a pharmaceutical and medical device manufacturer and is subject to German drug law. The Company believes that worldwide regulation of allografts and xenografts is likely to intensify as the international regulatory community focuses on the growing demand for these implant products and the attendant safety and efficacy issues of citizen recipients. Changes in governing laws and regulations could have a material adverse effect on the Company's financial condition and results of operations. Company management further believes that it can mitigate this exposure by continuing to work closely with government and industry regulators in understanding the basic tenets of the business and participating in the drafting of reasonable and appropriate legislation. ENVIRONMENTAL REGULATIONS The Company's allografts and xenografts, as well as the chemicals used in processing, are handled and disposed of in accordance with country-specific, federal, state and local regulations. Since 1995, the Company has used outside third parties to perform all biohazard waste disposal. The Company contracts with independent, third parties to perform all gamma-terminal sterilization of its allografts. In view of the engagement of a third party to perform irradiation services, the requirements for compliance with radiation hazardous waste does not apply, and therefore the Company does not anticipate that having any material adverse effect upon its capital expenditures, results of operations or financial condition. However, the Company is responsible for assuring that the service is being performed in accordance with applicable regulations. Although the Company believes it is in compliance with all applicable environmental regulations, the failure to fully comply with any such regulations could result in the imposition of penalties, fines and/or sanctions which could have a material adverse effect on the Company's business. 7 EMPLOYEES As of September 30, 2007, the Company employed a total of 239 full-time employees, of whom 107 full-time employees were employed in the United States and the remainder in Germany. Management believes its relations with its employees are good. PROPOSED MERGER WITH REGENERATION TECHNOLOGIES On November 12, 2007, the Company entered into an Agreement and Plan of Merger with Regeneration Technologies, Inc. and Rockets FL Corp., a newly formed, wholly owned subsidiary of Regeneration Technologies.Under the terms of the Agreement, Rockets FL Corp. shall be merged with and into the Company, with the Company being the surviving corporation.As a result, the Company will become a wholly owned subsidiary of Regeneration Technologies.The proposed merger is structured as a tax free stock-for-stock exchange pursuant to which the Company’s shareholders will receive 1.22 shares of Regeneration Technologies’ common stock for each share of the Company’s common stock.Upon completion of the merger, Regeneration Technologies stockholders will own approximately 55 percent of the combined company and the Company’s stockholders will own approximately 45 percent of the combined company, on a fully diluted basis. The proposed merger is subject to approval by the respective shareholders of the Company and Regeneration Technologies, as well as customary closing conditions and regulatory approvals.If the Company terminates the proposed Agreement and Plan of Merger, under certain limited conditions, the Company could owe a termination fee of $6.5 million.The proposed merger is estimated to be completed during March, 2008. The combined company will be headquartered in Alachua, FL.Brian K. Hutchison, currently Chairman, President and Chief Executive Officer of Regeneration Technologies, will be the Chairman and Chief Executive Officer of the combined company.Thomas F. Rose, currently Vice President, Chief Financial Officer and Secretary of Regeneration Technologies, will serve in the same capacity of the combined entity.Guy L. Mayer, currently President and Chief Executive Officer of Tutogen, will become President of the combined company, with a focus on international activities and sales and marketing.Mr. Mayer will also join the board of directors of the combined company.L. Robert Johnston, currently Vice President and Chief Financial Officer of Tutogen, will serve as Vice President of Finance for the combined company. The board of directors of the combined company will be comprised of all seven directors from Regeneration Technologies’ current board and five directors from Tutogen’s board, bringing the total number of directors to 12, including Messrs. Hutchison and Mayer. The Company’s board of directors and the board of directors of Regeneration Technologies have both approved the merger. The foregoing description of the merger does not purport to be complete and is qualified in its entirety by reference to the Company’s Current Report on Form 8-K, filed November 19, 2007, and the merger agreement filed as an exhibit to that Form 8-K and incorporated into this report by reference. Satisfaction of the closing conditions could take several months or longer.There can be no assurance that the conditions necessary to complete the merger will be met, or that the proposed merger will be completed at all. Statements made in this Form 10-K relating to the Company’s business strategies, operating plans, planned expenditures, expected capital requirements and other forward-looking statements regarding the Company’s business do not take into account potential future impacts of the Company’s proposed merger with Regeneration Technologies ITEM 1A.RISK FACTORS. An investment in our common stock involves a number of very significant risks.You should carefully consider the following risks and uncertainties in addition to other information in this Report in evaluating our Company and its business before purchasing shares of ourcommon stock.Our business, operating results and financial condition could seriously be harmed due to any of the following risks.The risks described below are not the only ones facing our Company.Additional risks not presently known to us may also impair our business operations.You could lose all or part of your investment due to any of these risks. The pending merger with Regeneration Technologies may create uncertainty for our suppliers, employees and business partners. On November 13, 2007, we announced that we had entered into a merger agreement with Regeneration Technologies, Inc.The merger is currently expected to close in March, 2008.While the merger is pending, donor recovery groups may delay or defer decisions to become Tutogen suppliers and existing suppliers may experience uncertainty about our service, including the results of any integration of our business with that of Regeneration Technologies.This may adversely affect our ability to gain new suppliers and retain existing suppliers, which could adversely affect our revenues as well as the market price of our common stock.Current employees may experience uncertainty about their post-merger roles with Tutogen and key employees may depart because of issues relating to the uncertainty and difficulty of integration or a desire not to remain with Tutogen following the merger.Other parties with whom we have or are pursuing relationships, such as distributors, hospitals and surgeons, may defer agreeing to further arrangements with us, or may opt not to become a business partner of ours at all. 8 The merger with Regeneration Technologies is subject to various approvals and may not occur. We and Regeneration Technologies must obtain shareholder approval and governmental approvals, including approvals related to antitrust matters.If we do not receive these approvals, or do not receive them in a timely manner or on satisfactory terms, then we may not be able to complete the merger.Governmental agencies may impose limitations on the business of the combined company or require divestiture of assets as a condition to approval of the merger, which may result in one of the parties to the merger being entitled to and electing not to proceed with the merger or reduce the anticipated benefits of the merger.We cannot assure you that the merger will be completed in the anticipated time frame or at all.A failure to complete the merger may result in a decline in the market price of our common stock. We will incur significant transaction and merger-related costs in connection with the merger. We have already incurred and will continue to incur transaction fees and other costs related to the merger, and expect to incur significant costs associated with completing the merger and combining the operations of the two companies, which cannot be estimated accurately at this time.Further, diversion of attention from ongoing operations on the part of management and employees could adversely affect our business.Although, after the merger closes, we expect that the elimination of duplicative costs, as well as the realization of other efficiencies related to the integration of the businesses, may offset incremental transaction and transaction-related costs over time, this net benefit may not be achieved in the near term, or at all.In addition, speculation regarding the likelihood of closing the merger could increase the volatility of our stock price, and pendency of the merger could make it difficult to effect other significant transactions, to the extent opportunities arise to engage in such transactions.We will incur these costs, as well as face the disruptions to our business and the potential harm to our relationships with suppliers, employees and business partners discussed above, even if the merger is not completed. The merger may not provide all of the anticipated benefits. If we are able to complete the merger, we expect to achieve various benefits from combining our and Regeneration Technologies’ resources, as well as significant cost savings from a combined operation.Achieving the anticipated benefits of the merger will depend in part upon whether our two companies integrate our businesses in an efficient and effective manner.To date, we have operated independently from Regeneration Technologies and legal restrictions have in the past and will in the future limit planning for integration of the two companies. Accordingly, we may not be able to accomplish this integration process smoothly or successfully or in a timely manner.Any inability of management to integrate successfully the operations of our two companies, or to do so in a timely manner, could have an adverse effect on the combined company or the expected benefits from the merger. We depend heavily upon a limited number of sources ofhuman tissue, and any failure to obtain tissue from these sources ina timely manner will interfere with our ability to process and distribute allografts. Our business is dependent on the availability of donated human cadavers tissue supplied by donor recovery groups. Donor recovery groups provide support to donor families, are regulated by the FDA, and are often affiliated with hospitals, universities or organ procurement groups. Our relationships with donor recovery groups, which are critical to our supply of tissue, can be affected by relationships they have with other organizations. Any negative impact of the regulatory and disease transmission issues facing the industry, as well as the negative publicity that these issues create, could have an impact on our ability to negotiate favorable contracts with recovery groups. If our current sources can no longer supply human cadaveric tissue or our requirements for human cadaveric tissue exceed their current capacity, we may not be able to locate other sources on a timely basis, or at all.Any significant interruption in the availability of human cadaveric tissue would likely cause us to slow down the processing and distribution of our human tissue products, which could adversely affect our ability to supply the needs of our customers and materially and adversely affect our results of operations and our relationships with our customers. In October, 2007, we entered into a new five year Tissue Procurement, Processing and Supply Agreement with Allosource, Inc. pursuant to which Allosource will provide us with various human tissues used in our dental and spinal product lines. We also entered into multiple other tissue sourcing agreements during 2007. In November 2006, we entered into strategic tissue sourcing agreements with Regeneration Technologies, Inc. (“RTI”).Under the multi-year agreements, RTI has the first right of refusal to all soft tissue used in sports medicine surgeries recovered by Tutogen’stissue recovery providers.We, in turn, have the first right of refusal to all dermis, fascia and pericardium recovered by RTI donor services agencies. 9 Our four largest recovery groups together supplied approximately 91% of our total human tissue during 2007.If we were to lose any one of these sources of tissue, the unfavorable impact on our operating results would be material. We are highly dependent upon independent distributors to generate our revenues. We currently derive the majority of our revenues through our relationships with two companies, Zimmer Dental and Zimmer Spine. For the year ended September 30, 2007, we derived approximately 48% and 10% of our consolidated revenues from distribution by Zimmer Dental and Zimmer Spine, respectively. Zimmer provides nearly all of the instrumentation, surgeon training, distribution assistance and marketing materials for our line of dental and spinal allografts.If our relationship with Zimmer is terminated or reduced for any reason and we are unable to replace the relationship with other means of distribution, we would suffer a material decrease in revenues. We face intense competition from companies, academic institutions, tissue banks, organ procurement organizations and tissue processors with greater financial resources and lower costs which could adversely affect our revenues and results of operations. The biotechnology field is highly competitive and is undergoing rapid and significant technological changes.Our success depends upon our ability to develop and commercialize effective products that meet medical needs as well as our ability to accurately predict future technology and market trends.Many of our competitors have much greater financial, technical, research, marketing, distribution, service and other resources that are significantly greater than ours.Moreover, our competitors may offer a broader array of tissue repair treatment products and technologies or may have greater name recognition than we do in the marketplace. Our competitors may develop or market technologies that are more effective or commercially attractive than ours, or that may render our technology uncompetitive, uneconomical or obsolete.For example, the successful development of a synthetic tissue product that permits remodeling of bones could result in a decline in the demand for allograft-based products and technologies and have a materially adverse effect on our financial condition and results of operation. If third party payers fail to provide appropriate levels of reimbursement for the use of our implants, our revenues would be adversely affected. Political, economic and regulatory influences are subjecting the healthcare industry in the United States to fundamental change.Any new Federal or state legislation could result in significant changes in the availability, delivery, pricing or payment for healthcare services and products.While we cannot predict what form any new legislation will take, it is possible that any significant healthcare legislation, if adopted, could lower the amounts paid to us for our services, which would decrease our revenues. Our revenues depend largely on the reimbursement of patients’ medical expenses by government healthcare programs and private health insurers.Governments and private insurers closely examine medical procedures incorporating new technologies to determine whether the procedures will be covered by payment, and if so, the level of payment which may apply.We cannot be sure that third party payers will continue to reimburse us or provide payment at levels which will be profitable to us. Our allograft and xenograft implants and technologies could become subject to significantly greater regulation by the FDA, which could disrupt our business. The FDA and several states have statutory authority to regulate allograft processing and allograft-based materials.The FDA could identify deficiencies in future inspections of our facilities or promulgate future regulatory rulings that could disrupt our business, hurting our profitability. FDA regulations of human cellular and tissue-based products, titled “Good Tissue Practices,” went into full force as of May 2005.These regulations cover all stages of allograft processing, from procurement of tissue to distribution of final allografts.These regulations may increase regulatory scrutiny within our industry and lead to increased enforcement action which affects the conduct of our business.In addition, the effect of these regulations may have a significant effect upon recovery agencies which supply us with tissue and increase the cost of recovery activities.Any such increase would translate into increased costs to us, as we compensate the recovery agencies based on their cost of recovery. Other regulatory entities include state agencies with statutes covering tissue banking.Of particular relevance to our business are regulations issued by Florida, New York, California and Maryland.Most states do not currently have tissue banking regulations.However, recent incidents of allograft related infections in the industry may stimulate the development of regulation in other states.It is possible that others may make allegations against us or against donor recovery groups or tissue banks, including those with which we have a relationship, about non-compliance with applicable FDA regulations or other relevant statutes and regulations.Allegations like these could cause regulators or other authorities to take investigative or other action, or could cause negative publicity for our business and our industry. 10 Some of our implants in development will contain tissue derived from animals, commonly referred to as xenografts.Xenograft implants are medical devices that are subject to pre-market approval or clearance by the FDA.We may not receive FDA approval or clearance to market new implants as we attempt to expand the quantity of xenograft implants available for distribution. The National Organ Transplant Actcould be interpreted in a way that could reduce our revenues and income in the future. Some aspects of our business are subject to additional local, state, federal or international regulation. Changes in the laws or new interpretations of existing laws could negatively affect our business, revenues or prospects, and increase the costs associated with conducting our business.The procurement and transplantation of allograft tissue is subject to federal regulation under the National Organ Transplant Act, or NOTA, a criminal statute that prohibits the purchase and sale of human organs, including bone and other tissue. NOTA permits the payment of reasonable expenses associated with the transportation, processing, preservation, quality control and storage of human tissue, which are the types of services we perform.If in the future, NOTA were amended or interpreted in a way that made us unable to include some of these costs in the amounts we charge our customers, it could reduce our revenues and therefore hurt our business.It is possible that more restrictive interpretations or expansions of NOTA could be adopted in the future which could require us to change one or more aspects of our business, at a substantial cost, in order to continue to comply with this statute. Our success will depend on the continued acceptance of our allograft and xenograft implants and technologies by the medical community. Market acceptance of our allograph and xenograph implants can be affected by factors such as competitive tissue repair options, lack of third party reimbursement and the training of surgeons in the use of our tissue transplants, and rapid technological changes such as synthetic hormone tissue substitutes. Market acceptance depends on our ability to demonstrate that our existing and new implants and technologies are an alternative to existing tissue repair treatment options.This will depend on surgeons’ evaluations of the clinical safety, efficacy, ease of use, reliability and cost-effectiveness of these tissue repair options and technologies. We or our competitors may be exposed to product liability claims which could cause us to be liable for damages or cause investors to think we will be liable for similar claims in the future. The development of allografts and technologies for human tissue repair and treatment entails an inherent risk of product liability claims, and substantial product liability claims may be asserted against us.We are a party to a number of legal proceedings related to product liability. The implantation of donated cadaveric human tissue products creates the potential for transmissions of communicable disease.Although we comply with Federal and state regulations and guidelines intended to prevent communicable disease transmission, and our tissue suppliers are also required to comply with such regulations, there can be no assurances that: (i) our tissue suppliers will comply with such regulations intended to prevent communicable diseases transmissions; (ii) even if such compliance is achieved, that our products have not been or will not be associated with transmission of disease; or (iii) a patient otherwise infected with disease would not erroneously assert a claim that the use of our products resulted in disease transmission. We currently have $5 million of product liability insurance to cover claims.This amount of insurance may not be adequate for current claims if we are not successful in our defenses, and furthermore, we may not have adequate insurance coverage for any future claims that arise.Moreover, insurance covering our business may not always be available in the future on commercially reasonable terms, if at all.If our insurance proves to be inadequate to pay a damage award, we may not have sufficient funds to do so, which would harm our financial condition and liquidity.In addition, successful product liability claims made against one of our competitors could cause claims to be made against us or expose us to a perception that we are vulnerable to similar claims.In addition, claims against us, regardless of their merit or potential outcome, may also hurt our ability to obtain surgeon endorsement of our allografts or to expand our business. Negative publicity concerning the use of donated human tissue in medical procedures could reduce the demand for our products and negatively impact the supply of available donor tissue. There has recently been negative publicity concerning the use and method of obtaining donated human tissue that is used in medical procedures.This type of negative publicity could reduce the demand for our products or negatively impact the willingness of families of potential donors to agree to donate tissue, or tissue banks to provide tissue to us.In such event, we might not be able to obtain adequate tissue to meet the needs of our customers.As a result, our relationships with our customers and our results of operations could be materially and adversely affected. Our success depends on the scope of our intellectual property rights and not infringing the intellectual property rights of others. Our ability to compete effectively with other companies is materially dependent upon the success of our patents and how effective we are in enforcing them and protecting our trade secrets.If we are not successful and steadfast, it is highly likely that our competitors will exploit our proprietary technologies and innovations and will compete more effectively against us.It is also highly likely that our competitors, who also have greater resources than we do, will challenge our intellectual property rights, and attempt to invalidate, circumvent or render unenforceable any of our patents or propriety rights that we currently own or are licensed to us. 11 Because of the competitive nature of the biotechnology industry, there can be no assurances that we will not be required to litigate the enforcement of our patents and other intellectual rights.Moreover, there can be no assurances that we will not have to defend our existing or proposed products or processes against third party claims of patent infringement and other intellectual property claims.However the litigation may arise, intellectual property litigation is always costly and ends up diverting our financial and management resources and damages our business. We may need to secure additional financing to fund our long-term strategic plan. We expect to continue to make investments in our business to support our distribution efforts and future programs and initiatives, which may deplete our available cash balances.We believe that our available cash, cash equivalents, available lines of credit and anticipated future cash flow from operations will be sufficient to meet our cash needs for the foreseeable future.Our future liquidity and capital requirements will depend upon numerous factors, including but not limited to, the progress of our product development programs and the need for and associated costs relating to regulatory approval, if any, which may be needed to commercialize some of our products under development, or those commercialized products whose regulatory status may change. We may need to raise additional funds through the issuance of equity and/or debt financing in private placements or public offerings to provide funds to meet the needs of our long-term strategic plan.Additional funds may not be available, or if available, may not be available on favorable terms.Further equity financings, if obtained, may substantially dilute the interest of our pre-existing shareholders.Any additional debt financing may contain restrictive terms that limit our operating flexibility.As a result, any future financings could have a material adverse effect on our business, financial condition or results of operations. ITEM 1B. UNRESOLVED STAFF COMMENTS. As of September 30, 2007, there were no comment letters outstanding from the SEC. ITEM 2. PROPERTIES. UNITED STATES. The Company's headquarters and U.S. manufacturing facilities are located in Alachua, Florida and total approximately 34,384 square feet of leased space as of September 30, 2007. The Florida lease expires January 31, 2009 with a renewal option through January 31, 2011. There are various options for additional expansion space in the immediate area and the Company believes that it will have sufficient space to meet its current and future needs into the foreseeable future. GERMANY. The Company's facility in Neunkirchen consists of six buildings totaling approximately 33,000 square feet on approximately two acres of land. This property is owned by the Company and should be sufficient in size and condition to handle anticipated production levels for international markets into the foreseeable future. ITEM 3. LEGAL PROCEEDINGS. At September 30, 2005, the Company had an accrual recorded of $476,000 (approximately 395,000 Euros) related to a dispute with a former international distributor.During 2006, the dispute was settled for $360,000 (approximately 280,000 Euros) and the Company recorded a change in estimate and reduced the accrual by approximately $91,000 (approximately 71,400 Euros), which also reduced general and administrative expense.The settlement amount and outstanding legal costs were paid in 2007. On October 12, 2005, the Company issued a voluntary recall of all product units, which utilized donor tissue received from BioMedical Tissue Services/BioTissue Recovery Services (“BioMedical”).This action was taken because the Company was unable to satisfactorily confirm that BioMedical had properly obtained donor consent.The Company quarantined all BioMedical products in its inventory, having a value of $1,035,000 and notified all customers and distributors of record regarding this action.In connection with the recall, the Company wrote off $174,000 of inventory during 2005 and $861,000 for quarantined inventory at September 30, 2006.Additionally, as of September 30, 2005, the Company had accrued $250,000 of related costs in connection with the recall.As of September 30, 2006, the accrual for these costs was $0, due in part to actual payments made for such costs and in part to an adjustment made by management during the three months ended March 31, 2006 to reduce the accrual by approximately $150,000 as a result of a change in management's estimate of the total recall related costs. The effect of this adjustment was to reduce cost of revenue by approximately $150,000 during fiscal year 2006. In January 2006, the Company was named as one of several defendants in a class action suit related to the BioMedical recall.The Company intends to vigorously defend this matter and does not believe that the outcome of this class action will have an adverse material effect on the Company’s operations, cash flows, financial position, or financial statement disclosures. The Company is party to various claims, legal actions, complaints and administrative proceedings arising in the ordinary course of business.In management’s opinion, the ultimate disposition of these matters will not have a material adverse effect on its financial condition, cash flows or results of operations. 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There was no submission of matters to a vote of security holders during the fourth quarter of the fiscal year covered by this Report. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION Since August 17, 2000, the Company's common stock has been traded on the American Stock Exchange under the symbol "TTG". The following table sets forth the range of high and low closing price information for the Company's Common Stock for each quarter within the last two fiscal years. Fiscal 2006 High Low First Quarter $ 4.40 $ 2.62 Second Quarter 5.00 2.92 Third Quarter 5.20 4.55 Fourth Quarter 6.24 4.21 Fiscal 2007 First Quarter $ 7.27 $ 4.32 Second Quarter 8.80 6.32 Third Quarter 11.15 8.29 Fourth Quarter 11.80 8.20 Such market quotations reflect inter-dealer prices, without retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. HOLDERS As of November 30, 2007, the approximate number of holders of record of the Company's common stock was 632. DIVIDENDS The Company has not paid any cash dividends to date and does not anticipate or contemplate paying cash dividends in the foreseeable future until earnings would generate funds in excess of those required to provide for the growth needs of the Company. UNREGISTERED SALES OF SECURITIES Not applicable. ISSUER PURCHASES OF EQUITY SECURITIES Not applicable. 13 ITEM 6. SELECTED FINANCIAL DATA. The following table sets forth consolidated financial data with respect to the Company for each of the five years in the period ended September 30, 2007.The selected financial data for each of the five years in the period ended September 30, 2007 have been derived from the consolidated financial statements of the Company, which financial statements have been audited by Deloitte & Touche, LLP, an independent registered public accounting firm.The Company’s consolidated financial statements and the report thereon are included elsewhere in this Report.The information below should be read in conjunction with the consolidated financial statements (and notes thereon) and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” included in Item 7. (In thousands, except per share data) Years Ended September 30, 2007 2006 2005 2004 2003 Revenue $ 53,819 $ 37,947 $ 31,860 $ 29,330 $ 30,260 Gross margin % 57 % 57 % 37 % 60 % 67 % Operating income (loss) 3,535 (287 ) (7,227 ) 3,158 5,265 Net income (loss) 6,758 (589 ) (7,017 ) 1,133 3,707 Average shares outstanding for basic earnings (loss) per share 17,682,750 16,027,469 15,919,286 15,734,470 15,495,148 Basic earnings (loss) per share $ 0.38 $ (0.04 ) $ (0.44 ) $ 0.07 $ 0.24 Average shares outstanding for diluted earnings (loss) per share 19,080,164 16,027,469 15,919,286 16,469,443 16,095,448 Diluted earnings (loss) per share $ 0.36 $ (0.04 ) $ (0.44 ) $ 0.07 $ 0.23 Balance Sheet Data: Working capital $ 29,086 $ 8,215 $ 8,433 $ 17,471 $ 15,342 Total assets 59,250 38,917 26,205 33,536 29,962 Long-term debt 4,559 4,770 814 827 728 Stockholders’ equity 40,359 15,221 13,722 21,272 17,606 The Company adopted Statement of Financial Accounting Standards (SFAS) No. 123R “Share Based Payment” (“SFAS 123(R)”) for the year ended September 30, 2006.The impact of this adoption is discussed in Item 7 below under general and administrative expenses. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. PROPOSED MERGER On November 12, 2007, the Company entered into an Agreement and Plan of Merger with Regeneration Technologies, Inc. and Rockets FL Corp., a newly formed, wholly owned subsidiary of Regeneration Technologies.Under the terms of the Agreement, Rockets FL Corp. shall be merged with and into the Company, with the Company being the surviving corporation Statements in the following discussion and analysis relating to the Company’s business strategies, operating plans, planned expenditures, expected capital requirements and other forward-looking statements regarding the Company’s business do not take into account potential future impacts of the Company’s proposed merger with Regeneration Technologies. Tutogen Medical, Inc., a Florida corporation, was formed in 1985 and with its consolidated subsidiaries (collectively, the “Company” or “Tutogen”), designs, develops, processes, manufactures and markets sterile biological implant products made from human (allograft) and animal (xenograft) tissue.Surgeons use our products to repair and promote the healing of a wide variety of bone and other tissue defects, including dental, spinal, urology, ophthalmology, head, neck and general surgery procedures.Our products are distributed in the United States and in over twenty (20) other countries. We pursue a market approach to the distribution of our implants and establish strategic distribution arrangements in order to increase our penetration in selected markets.We have distribution agreements with Zimmer Dental and Zimmer Spine, subsidiaries of Zimmer Holdings, Inc. for the dental and spine markets, Mentor for breast reconstruction, IOP for ophthalmology, Davol for hernia repair and Coloplast for urology. In all other markets that we serve, we use a network of independent distributors. CRITICAL ACCOUNTING POLICIES The Company's significant accounting policies are more fully described in Note 2 to the consolidated financial statements. However, certain of the accounting policies are particularly important to the portrayal of the financial position and results of operations and require the application of significant judgment by management; as a result, they are subject to an inherent degree of uncertainty. In applying those policies, management uses its judgment to determine the appropriate assumptions to be used in the determination of certain estimates. Those estimates are based on historical experience, terms of existing contracts, observance of trends in the industry, information provided by customers and information available from other outside sources, as appropriate. The Company's significant accounting policies include: 14 Share-Based Compensation. We adopted SFAS No. 123(R) in the first quarter of fiscal year 2006. SFAS 123(R) requires the measurement and recognition of compensation expense for all share-based payment awards including employee stock options based on estimated fair values. Under SFAS 123(R), we estimate the value of share-based payments on the date of grant using the Black-Scholes model, which was also used previously for the purpose of providing pro forma financial information as required under SFAS 123. The determination of the fair value of, and the timing of expense relating to, share-based payment awards on the date of grant using the Black-Scholes model is affected by our stock price as well as assumptions regarding a number of variables including the expected term of awards, expected stock price volatility, vesting periods and expected forfeitures. Prior to the first quarter of fiscal year 2006, we used historical stock price volatility in preparing our pro forma information under SFAS 123. Under SFAS 123(R), we use a combination of historical and implied volatility to establish the expected volatility assumption based upon our assessment that such information is more reflective of current market conditions and a better indicator of expected future volatility. SFAS 123(R) also requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. We estimate expected forfeitures, as well as the expected term of awards, based on historical experience. Future changes in these assumptions, our stock price or certain other factors could result in changes in our share-based compensation expense in future periods. Inventories. Inventories are valued at the lower of cost or market, with cost determined using the first-in-first-out method. Work in process and finished goods includes costs attributable to direct labor and overhead. Impairment charges for slow moving, excess and obsolete inventories are recorded based on historical experience, current product demand determined in part through periodic meetings with distributors, regulatory considerations, industry trends, changes and risks and the remaining shelf life. As a result of this analysis, the Company records an allowance to reduce the carrying value of any impaired inventory to its fair value, which becomes its new cost basis.If the actual product life cycles, demand or general market conditions are less favorable than those projected by management, additional inventory impairment charges may be required which would affect future operating results.The adequacy of these inventory impairment charges is evaluated quarterly. Revenue Recognition and Accounts Receivable. Revenue on product sales and tissue processing is recognized when persuasive evidence of an arrangement exists, the price is fixed and final, delivery has occurred and there is a reasonable assurance of collection of the sales proceeds. Oral or written purchase authorizations are generally obtained from customers for a specified amount of product at a specified price. Title transfers at the time of shipment. Customers are provided with a limited right of return. Revenue is recognized at shipment. Reasonable and reliable estimates of product returns are made in accordance with SFAS No. 48 “Revenue Recognition When Right of Return Exists” (“SFAS 48”) and allowances for doubtful accounts are based on significant historical experience. Revenue from distribution fees includes nonrefundable payments received as a result of exclusive distribution agreements between the Company and independent distributors. Distribution fees under these arrangements are recognized as revenue ratably to approximate services provided under the contract.Recognition of revenue commenced over the term of the distribution agreement upon delivery of initial products. Valuation of Deferred Tax Assets.We record valuation allowances to reduce the net deferred tax assets to the amounts estimated to be realizable. While we consider taxable income in assessing the need for a valuation allowance, in the event we determine it is more likely than not we would be able to realize our deferred tax assets in the future, an adjustment to the valuation allowance would be made and income increased in the period of such determination. Likewise, in the event we determine we would not be able to realize all or part of our deferred tax assets in the future, an adjustment would be made to the valuation allowance and charged to income in the period of such determination.During 2007, the Company recorded a tax benefit of $6.2 million due to the reversal of a previously recorded valuation allowance related to our U.S. operations since we have determined that it is more likely than not that our existing deferred tax assets will be utilized. Valuation of Long-Lived Assets.Long-lived assets on our balance sheet are stated at the lower of cost, net of depreciation and amortization, or fair value.The factors in this valuation which require significant estimates and judgments are: (1) determination of the estimated useful life of each asset, which determines expense per period, number of periods of expense, and the carrying value of each asset at any time; and (2) determination of the fair value of assets, which may result in other than temporary impairment charges when fair value is lower than the carrying value of assets, which we would recognize as a charge to earnings during the period in which we made the determination.If we overestimate the useful life of an asset, or overestimate the fair value of an asset, and at some time in the future we dispose of that asset for a lower amount than its carrying value, our historically reported total assets and net income would have been higher than they would have been during periods prior to our recognition of the loss on disposal of assets, and lower during the period when we recognize the loss. 15 FOR THE YEARS ENDED SEPTEMBER 30, 2- RESULTS OF OPERATIONS REVENUE AND GROSS MARGIN Consolidated revenue for the year ended September 30, 2007 increased to $53.8 million from $37.9 million in 2006, or a 42% increase. The U.S. revenues were $38.0 million or 49% higher than the 2006 revenues of $25.4 million. The increase in U.S. revenues was fueled by the continuing increase in the demand for the Company's TUTOPLAST® bone products for dental applications sold by Zimmer Dental, the Company's distributor. In February 2006, the Company developed, in association with Zimmer Dental, a new pericardium product, and in September 2006, a new dermis product to augment ridge restoration. Sales of dental products increased from $17.6 million a year ago to $24.3 million in 2007, or a 38% increase.Spine revenues increased 92%, from $2.9 million to $5.5 million, as the Company introduced two new machined grafts, Puros C and Puros A during the fourth quarter of fiscal year 2006 and an additional machined graft, Puros P, during 2007.Surgical specialties (primarily hernia repair, breast reconstruction, urology, ophthalmology and ENT) increased to $8.1 million in 2007 compared to $4.9 million in 2006, or a 65% increase, due to increased product sales in the new markets of hernia repair and breast reconstruction. The International operation had revenues of $15.8 million for the year ended September 30, 2007, an increase of 27% from the 2006 revenues of $12.5 million.The increase is primarily due to increased sales in certain key countries as well as $1.0 million in product sales to Zimmer Dental International related to the sale of an initial stocking order in August 2007. An analysis of revenue follows (In Thousands): 2007 2006 2005 4th Qtr FY 2007 4th Qtr FY 2006 4th Qtr FY 2005 Dental $ 24,329 $ 17,616 $ 13,785 $ 6,232 $ 4,666 $ 4,115 Spine 5,516 2,877 3,128 1,794 1,461 336 Surgical Specialties 8,139 4,937 4,839 2,394 1,417 1,129 Total U.S. 37,984 25,430 21,752 10,420 7,544 5,580 Gemany 4,667 2,851 1,980 1,937 497 487 Rest of World 9,179 7,472 6,220 2,334 2,085 1,324 France 1,425 1,672 1,337 340 525 391 Other - Distribution Fees 564 522 571 146 135 170 Total International 15,835 12,517 10,108 4,757 3,242 2,372 Total Consolidated $ 53,819 $ 37,947 $ 31,860 $ 15,177 $ 10,786 $ 7,952 Gross margins for the year ended September 30, 2007 remained the same at 57% compared to 2006. GENERAL AND ADMINISTRATIVE General and administrative expenses increased in 2007 to $9.3 million from $7.8 million in 2006. The increase was due to unusual charges during the fourth quarter of 2007 of $717,000 (associated with initial year audit and consulting costs related to complying with the Sarbanes-Oxley Act of 2002 of $427,000 and the relocation of Company executives of $290,000), as well as increased stock option expense related to increased option activity in 2007 of $310,000.We also had increased personnel salary, benefit and other compensation expense of $696,000 which was directly related to the growth of the Company during 2007. General and Administrative expenses, as a percentage of revenues, decreased from 20% in 2006 to 17% in 2007. DISTRIBUTION AND MARKETING Distribution and marketing expenses increased in 2007 to $15.8 million from $12.3 million in 2006. The increase was due mainly to higher marketing fees paid to Zimmer Dental of $9.8 million in 2007 versus $7.2 million a year ago as U.S. dental revenues increased to $24.3 million in 2007 up from $17.6 million in 2006.In addition sales and marketing expenses increased internationally due to increased expenses related to personnel, travel and other expenses due to the continued growth internationally. As a percentage of revenues, Distribution and Marketing expenses decreased from 32% in 2006 to 29% in 2007. 16 RESEARCH AND DEVELOPMENT Research and development expenses totaled $2.2 million in 2007 compared to $1.8 million in 2006.As a percentage of revenues, Research and development expenses were 4% and 5% in 2007 and 2006, respectively. INTEREST AND OTHER INCOME Other income for 2007 increased to $367,000 compared to $108,000 in 2006. This was primarily the result of higher interest income from the $11.5 million in net proceeds received by the Company upon the completion of a private placement financing in April 2007. INTEREST AND OTHER EXPENSE Interest expense in 2007 increased to $1,198,000 from $293,000 in 2006 due to increased borrowings for capital expenditures related to the facility expansion programs in Florida and Germany and interest expense associated with a $3.0 million convertible debenture issued in June 2006. INCOME TAX (BENEFIT) EXPENSE In 2007, an income tax benefit of $4.2 million was recorded that consisted primarily of a valuation allowance reversal in the U.S. of $6.2 million, offset by income tax expense of $334,000 resulting from a reduction of the Company’s German tax rate, with the remaining $1.7 million primarily relating to the utilization of net operating losses associated with taxable income.The valuation allowance in the U.S. was reversed since we have determined that it is more likely than not that our existing deferred tax assets will be realized. NET (LOSS) INCOME The net income for the year ended September 30, 2007 totaled $6.8 million, $0.38 basic and $0.36 diluted income per share as compared to a net loss of $0.6 million or $0.04 basic and diluted loss per share for 2006.The increase in net income between the years is directly attributable to higher revenues, maintaining gross margins and the overall tax benefit of $4.2 million. ACCOUNTS RECEIVABLE The accounts receivable balance nominally increased in 2007 to $6.5 million, up from $6.2 million in 2006. INVENTORY The inventory balance increased to $17.4 million at September 30, 2007 from $12.7 million at September 30, 2006. The increase was primarily due to the continued growth of the Company and increased inventories associated with the introduction of new spine, hernia and breast reconstruction products. FOREIGN CURRENCY TRANSLATION The functional currency of the Company’s German subsidiary is the Euro. Assets and liabilities of foreign subsidiaries are translated at the period end exchange rate while revenues and expenses are translated at the average exchange rate for the period. The resulting translation adjustments, representing unrealized, non-cash gains and losses are recorded and presented as a component of comprehensive income. Gains and losses resulting from transactions between the Company and its subsidiaries, which are made in currencies different from their own, are included in income as they occur and are included in Foreign exchange loss in the Consolidated Statements of (Loss) Income and Comprehensive (Loss) Income. The Company recognized transaction losses of $118,000, $311,000 and $173,000 in 2007, 2006 and 2005, respectively. EFFECTS OF INFLATION The Company believes the impact of inflation and changing prices on net sales revenues and on operations has been minimal during the past three years. FOR THE YEARS ENDED SEPTEMBER 30, 2- RESULTS OF OPERATIONS REVENUE AND GROSS MARGIN Revenue for the year ended September 30, 2006 increased to $37.9 million from $31.9 million in 2005. The U.S. revenues were $25.4 million or 17% higher than the 2005 revenues of $21.8 million. The increase in U.S. revenues was fueled by the continuing increase in the demand for the Company's TUTOPLAST® bone products for dental applications sold by Zimmer Dental, the Company's distributor. In February 2006, the Company developed, in association with Zimmer Dental, a new pericardium product, and in September 2006, a new dermis product to augment ridge restoration. Sales of dental products increased 28% from a year ago.Spine revenues decreased 9% as the Company transitions from traditional spine grafts to specialty machined grafts.The Company introduced two new machined grafts, Puros C and Puros A during the fourth quarter of fiscal year 2006.Surgical specialties (primarily urology, ophthalmology and ENT) remained flat for 2006 compared to 2005. 17 The International operation had revenues of $12.5 million for the year ended September 30, 2006, an increase of 24% from the 2005 revenues of $10.1 million.The increase is primarily due to additional sales in Germany related to increased bovine product sales, dental sales and service processing and increased sales efforts by several key distributors in various countries. Gross margins for the year ended September 30, 2006 increased to 57% from 37% in 2005.The higher margins were due to (1) improved efficiencies in the U.S. manufacturing operations; and (2) the introduction of new products with higher margins.In addition, during fiscal year 2005, the gross margin was impacted by initial start-up manufacturing costs of $1.6 million associated with shifting production of the dental product lines from Germany to the U.S. and the recording of $1.25 million in expenses due to inventory write-down and certain accruals associated with the voluntary recall of products. GENERAL AND ADMINISTRATIVE General and administrative expenses increased in 2006 to $7.8 million from $5.8 million in 2005. The increase was due to several charges including $437,000 in severance costs associated with the replacement of the Managing Director of the Company’s German subsidiary, $217,000 in legal, accounting and other professional costs associated with the restatement of prior period financial results and $262,000 related to strategic discussions with Zimmer Holdings.The Company incurred, for the first time, $451,000 in stock option expenses associated with the adoption of Statement of Financial Accounting Standards No. 123(R).In addition, the Company incurred increased legal expenses of approximately $250,000 and accounting and audit fees of approximately $200,000 for various projects in 2006.As a result, General and Administrative expenses, as a percentage of revenues, increased from 18% in 2005 to 20% in 2006. DISTRIBUTION AND MARKETING Distribution and Marketing expenses increased in 2006 to $12.3 million from $11.5 million in 2005. The increase was due mainly to higher marketing fees paid to Zimmer Dental of $7.2 million in 2006 versus $6.1 million in 2005as dental revenues increased to $17.6 million in 2006 up from $13.8 million in 2005.As a percentage of revenues, Distribution and Marketing expenses decreased from 36% in 2005 to 33% in 2006. RESEARCH AND DEVELOPMENT Research and Development expenses of $1.8 million were similar in 2006 to $1.7 million in 2005.As a percentage of revenues, Research and Development expenses remained at 5% in 2006 and 2005, respectively. LITIGATION CONTINGENCY In 2004, a decision by the court of appeal in Germany has resulted in a reduction of the original proposed judgment received against the Company by $406,000 between the Company and a former international distributor. At September 30, 2005, the Company maintained an accrual of $476,000 with respect to the remaining appeal and legal costs.At September 30, 2006, the Company agreed to a settlement of $360,000 resulting from a dispute between the Company and a former international distributor and recorded a change in estimate of approximately $91,000 as a reduction of accrued expenses, which reduced the general and administrative expense for the year.The remaining accrual will be used to settle final nominal legal and court costs. OTHER INCOME Other income for 2006 increased to $108,000 compared to $77,000 in 2005. This was primarily the result of higher interest income on bank balances in 2006. INTEREST EXPENSE Interest expense in 2006 increased to $293,000 from $130,000 in 2005 due to increased borrowings for capital expenditures related to the facility expansion programs in Florida and Germany and interest expense associated with a $3.0 million convertible debenture issued in June 2006. INCOME TAX (BENEFIT) EXPENSE The income tax benefit is mainly due to the income tax benefit on the loss from the Company’s foreign operations.There was no effect related to the U.S. operations since the Company had recorded a full valuation allowance. 18 NET (LOSS) INCOME The net loss for the year ended September 30, 2006 totaled $.6 million, $.04 basic and diluted loss per share as compared to a net loss of $7 million or $.44 basic and diluted loss per share for 2005.The reduction in net losses between the years is directly attributable to higher revenues and improved gross margins during 2006. ACCOUNTS RECEIVABLE The accounts receivable balance increased in 2006 to $6.2 million, up from $3.5 million in 2005 due to increased revenue growth, particularly during the fourth quarter of 2006.In addition, for certain international distributors, payment terms have been extended from 60 to 90 days contributing to higher receivable balances in 2006. INVENTORY The inventory balance increased to $12.7 million at September 30, 2006 from $9.6 million at September 30, 2005. The increase was primarily due to replacing $1.0 million of inventory written-off during 2005 due to the voluntary recall of certain products, and increased inventories associated with the recent introduction of new products. FOREIGN CURRENCY TRANSLATION The functional currency of the Company’s German subsidiary is the Euro. Assets and liabilities of foreign subsidiaries are translated at the period end exchange rate while revenues and expenses are translated at the average exchange rate for the period. The resulting translation adjustments, representing unrealized, non-cash gains and losses are made directly to comprehensive income. Gains and losses resulting from transactions between the Company and its subsidiaries, which are made in currencies different from their own, are included in income as they occur and are included in Foreign exchange loss in the Consolidated Statements of (Loss) Income and Comprehensive (Loss) Income. The Company recognized transaction losses of $311,000, $173,000 and $700,000 in 2006, 2005 and 2004, respectively. EFFECTS OF INFLATION The Company believes the impact of inflation and changing prices on net sales revenues and on operations has been minimal during the past three years. CONCENTRATION OF RISK Distribution — The majority of the Company’s revenues are derived through the Company’s relationships with two companies, Zimmer Dental and Zimmer Spine which contributed approximately 48% and 10%, respectively, of the Company’s consolidated revenues during 2007.Internationally, Zimmer Dental is a stocking distributor for the Company.If the Company’s relationship with Zimmer is terminated or further reduced for any reason and we are unable to replace the relationship with other means of distribution, the Company would suffer a material decrease in revenues and it would materially and adversely affect the results of operations. Tissue Supply — The Company’s business is dependent on the availability of donated human cadaver tissues supplied by donor recovery groups.Our four largest recovery groups together supplied approximately 91% of our total human tissue during 2007.Any significant interruption in the availability of human tissue would likely cause the Company to slow down the processing and distribution of the Company’s human tissue products, which could adversely affect the Company’s ability to supply the needs of the Company’s customers and materially and adversely affect the results of operations and the relationships with customers. Trade Receivables — As of September 30, 2007, there were no customers that represented more than 10% of the Company’s outstanding trade receivables. LIQUIDITY AND CAPITAL RESOURCES At September 30, 2007 and 2006, the Company had working capital of $29.1 million and $8.2 million, respectively.The increase was primarily due from net proceeds of $11.5 million from a private placement financing completed in April 2007, increased revenues and profits for 2007 and the reduction of short term borrowings and long-term debt in 2007 of $5.6 million. Cash, cash equivalents and short-term marketable securities increased to $12.8 million in 2007 from $3.5 million in 2006 as a direct result of the private placement financing in April and increased revenues and profits during 2007. 19 Net cash used in investing activities, representing purchases of capital expenditures, was $2.3 million in 2007 and $6.0 million in 2006.The continued spending on capital expenditures is due to the facility expansion in the Florida and German manufacturing locations and manufacturing equipment to support the continued growth of the Company. Net cash from financing activities in 2007 totaled $9.8 million as a result of net proceeds of $11.5 million, and $1.8 million from the exercise of stock options offset by the repayment of short-term and long-term debt.Net cash from financing activities for 2006 totaled $7.9 million as a result of proceeds related to revolving credit facilities, a $3.0 million convertible debenture, additional long-term debt and capital leases. Under the terms of revolving credit facilities with two German banks, the Company may borrow up to 1.5 million Euros (1 million Euros and .5 million Euros, respectively) or approximately $2.1 million for working capital needs.These renewable credit lines allow the Company to borrow at interest rates ranging from 7.25% to 10.25%.At September 30, 2007, the Company had no borrowings under the revolving credit agreements.At September 30, 2006, the Company had outstanding borrowings of 819,000 Euros or $1 million.The .5 million Euro revolving credit facility is secured by accounts receivable of the German subsidiary.The 1 million Euro revolving credit facility is secured by a mortgage on the Company’s German facility and a guarantee by the parent company. In November 2005, the Company entered into a revolving credit facility in the U.S. for up to $1.5 million, expiring on November 18, 2008. At September 30, 2007, the Company had no outstanding borrowings on this credit facility. At September 30, 2006, the Company had outstanding $1.5 million on this credit facility to fund working capital needs.The U.S. accounts receivable and inventory assets secure the borrowing under the revolving credit facility.The Company is required to maintain a maximum senior debt to tangible net worth ratio of 2.0 to 1.0.As of September 30, 2007, the Company was in compliance with this covenant. On June 30, 2006, the Company issued a $3.0 million convertible debenture with detachable warrants to purchase up to 175,000 shares of its common stock. The debenture bears interest at 5.0% per year, is due upon the earlier of 12 months or upon a change of control of the Company and is convertible into common stock at a price of $5.15 per share at any time at the election of the holder. The warrants are exercisable at $5.15 per share at any time at the election of the shareholder until the earlier of the third anniversary of the date of issuance or upon a change in control of the Company.The convertible debt is included in short-term borrowings on the consolidated balance sheet at September 30, 2006.In April and May of 2007, the $3.0 million debenture holders fully converted into common stock.In November, 2007, the 175,000 warrants had been fully exercised into common stock. Senior debt consists of four loans with a German bank.The first loan ($516,000 as of September 30, 2007) has an interest rate of 5.75%, payable monthly, maturing March of 2011.The second loan ($1,606,000 as of September 30, 2007) has an interest rate of 5.15%, payable quarterly, maturing March of 2012.The third loan ($1,491,000 as of September 30, 2007) payable semi-annually (55,000 Euros) is at a fixed rate of 5.6% maturing December 2016.The fourth loan ($321,000 as of September 30, 2007) is payable quarterly at a fixed rate of 5.75% maturing September 2012. The senior debt and a revolving credit facility with a German bank are secured by a mortgage on the Company's German facility and is guaranteed by the parent company. There are no financial covenants under this debt. The capital lease debt consists of two leases.The first lease (initially $1.3 million, with $470,000 of accumulated amortization as of September 30, 2007) is payable monthly at $55,000 per month and matures April of 2008.The lease is secured by leasehold improvements and equipment located at the Company's Florida tissue processing facility. The second lease (initially $240,000, with $157,000 of accumulated amortization as of September 30, 2007) is payable at $21,000 quarterly and matures March 31, 2008. The lease is secured by equipment located at the Company’s Florida tissue processing facility.As of September 30, 2007, the Company is in compliance with the terms and conditions of the capital lease debt. The Company's future minimum commitments and obligations under current operating leases for its offices and manufacturing facilities in the U.S. and Germany, as well as several leases related to office equipment and automobiles through 2013 total $2,295,000. The Company considers these commitments and obligations to be reasonable in order to maintain the current and future business requirements. The following table summarizes the Company's contractual obligations as of September 30, 2007: (In Thousands) Total 2008 2009 2010 2011 2012 2013 Long-term debt obligations (1) $ 4,047 $ 769 $ 772 $ 756 $ 684 $ 360 $ 706 Operating lease obligations 2,295 1,336 691 162 83 21 2 Capital lease obligations (1) 512 512 - Short-term borrowings (1) 356 356 - Total $ 7,210 $ 2,973 $ 1,463 $ 918 $ 767 $ 381 $ 708 20 The Company maintains current working capital credit lines totaling 1.5 million Euros (approximately $2.1 million at September 30, 2007) with two German banks and a $1.5 million credit line with a U.S. bank. At September 30, 2007, the Company had no outstanding balances on the working capital lines in Germany and the U.S.Management believes that the working capital as of September 30, 2007 is adequate to fund ongoing operations for at least the next 12-months.The Company may seek additional financing to meet the needs of its long-term strategic plan. The Company can provide no assurance that such additional financing will be available, or if available, that such funds will be available on favorable terms.The Company's ability to generate positive operational cash flow is dependent upon increasing processing revenue through increased recoveries by tissue banks in the U.S. and Europe, controlling costs, and the development of additional markets and surgical applications for its products worldwide. While the Company believes that it continues to make progress in these areas, there can be no assurances. OFF-BALANCE SHEET ARRANGEMENTS Guarantees– In October 2005, the parent company agreed to provide a guarantee up to 4 million Euros for the Company’s German subsidiary’s debt to a German bank.At September 30, 2007, total debt outstanding to the German bank was 2.8 million Euros. The Company has no other off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. In the United States and in Germany, the Company is exposed to interest rate risk. Changes in interest rates affect interest income earned on cash and cash equivalents and interest expense on revolving credit arrangements. Except for an interest swap associated with $1.6 million of long term debt over six years starting March 31, 2006, the Company does not enter into derivative transactions related to cash and cash equivalents or debt. Accordingly, we are subject to changes in interest rates. Based on September 30, 2007 cash and cash equivalents and long-term debt, a 1% change in interest rates would have a de-minimus impact on our results of operations. The value of the U.S. dollar compared to the euro affects our financial results. Changes in exchange rates may positively or negatively affect revenues, gross margins, operating expenses and net income.The international operations currently transacts business primarily in the Euro.Intercompany transactions translate from the Euro to the U.S. dollar.Based on September 30, 2007 outstanding intercompany balances, a 1% change in currency rates would have a de-minimus impact on our results of operations. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The information required by this Item is found immediately following the signature page of this Report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIALDISCLOSURE. Not Applicable. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Our management carried out an evaluation required by paragraph (b) of Rule 13a-15 and 15d-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), under the supervision and with the participation of our Chairman, President and Chief Executive Officerand Chief Financial Officer, of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) and 15d-15(f) under the Exchange Act (“Disclosure Controls”). Based on the evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of September 30, 2007, our Disclosure Controls are effective in timely alerting them to material information required to be included in our reports filed with the SEC. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule13a-15(f) and 15d-15(f) of the Securities Exchange Act of 1934. Under the supervision and with the participation of the Company’s management, including its principal executive officer and principal financial officer, the Company conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting as of September30, 2007 as required by the Securities Exchange Act of 1934 Rule13a-15(c). In making this assessment, the Company used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control- Integrated Framework.Based on its evaluation, management concluded that its internal control over financial reporting was effective as of September30, 2007. The Company’s internal control over financial reporting as of September30, 2007 has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their report which is included herein 21 Changes in Internal Controls There were no changes in our internal control over financial reporting, identified in connection with the evaluation of such internal control that occurred during the fourth quarter of our last fiscal year, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Attestation Report of Independent Registered Public Accounting Firm Please see page F-1 of our financial statements included herein. ITEM 9B. OTHER INFORMATION. Not Applicable. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE . The following table sets forth the names and ages of the directors and executive officers of the Company and the Managing Director of the German subsidiary (who is determined to be a key employee), the positions and offices held by each of them with the Company, and the period during which each served in such position. Each Director serves for a term of one (1) year, until his successor is duly elected and qualified. Name Age Positions/Offices Period Served in Office/Position G. Russell Cleveland 69 Director 1997 – present Roy D. Crowninshield, Ph.D. 59 Chairman of the Board Director Interim Chief Executive Officer July 2004 – present 2003 – present July 2004 - December 2004 Neal B. Freeman 67 Director June 2005 – present J. Harold Helderman, MD 62 Director 1997 – present Udo Henseler, PH.D. 68 Director June 2005 – present L. Robert Johnston, Jr. 47 Chief Financial Officer & Secretary February 2006 – Present Guy L. Mayer 56 President & Chief Executive Officer Director January 2005 – present January 2005 – present Claude O. Pering 61 Vice President and Chief Operating Officer January 2005 – present Clifton J. Seliga 55 Vice President of Global Sales & Marketing January 2005 – present Adrian J. R. Smith 63 Director June 2005 – present Carlton E. Turner, Ph.D. 67 Director 2000 - present Karl H. Koschatzky 60 President of International Operations June 2006 – Present 22 The following is a summary of the business experience of each of the persons listed in the above-referenced table. G. RUSSELL CLEVELAND has beenthe President, Chief Executive Officer, sole Director, and majority shareholder of Renaissance Capital Group, Inc.He is also President, Chief Executive Officer, and a director of Renaissance Capital Growth & Income Fund III, Inc. Mr. Cleveland is a Chartered Financial Analyst with more than thirty-five (35) years experience as a specialist in investments for smaller capitalization companies. A graduate of the Wharton School of Business, Mr. Cleveland has served as President of the Dallas Association of Investment Analysts. Mr. Cleveland currently serves on the Boards of Directors of Renaissance U.S. Growth
